—Judgment, Supreme Court, *659New York County (Budd Goodman, J.), rendered December 5, 1985, convicting the defendant, after a jury trial, of two counts of robbery in the first degree and sentencing him as a persistent violent felony offender to concurrent indeterminate prison terms of from 15 years to life, unanimously affirmed.
The jury’s verdict finding defendant guilty of committing gunpoint robberies of Red Apple supermarkets on March 9 and April 19, 1985 is overwhelmingly supported by the evidence. The defendant was observed by employee-witnesses under very good lighting conditions and he was identified in lineups which we find to have been properly conducted.
On appeal defendant contends that the prosecutor asked improper questions and made improper comments in the course of cross-examination and summation, and that the court’s charge was erroneous in several respects. None of these purported errors was objected to at trial and so they are not preserved for review (CPL 470.05 [2]). We find no basis to reach defendant’s claims in the interest of justice in view of the overwhelming evidence against him and the inconsequential nature of the errors alleged herein. Were we to reach these claims, we would find them to be without merit.
With regard to defendant’s challenge to his prior felony conviction, based upon a guilty plea on June 27, 1975, we find that defendant has failed to allege and prove facts underlying his claim that this conviction was unconstitutionally obtained, and thus has not overcome the presumption of regularity accorded to prior court proceedings (see, People v Cummings, 106 AD2d 294). Concur—Kupferman, J. P., Ross, Kassal, Ellerin and Wallach, JJ.